EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wathen on 01/04/2022.

The application has been amended as follows: 

Please make the amendments to the claim set filed on 12/10/2021.

In Claim 1, lines 17-18, the phrase “the height of an endpoint of the segment relative to a start point” has been removed and the phrase --- the height of the endpoint of each segment relative to the start point --- has been inserted. 

In Claim 15, line 3, the phrase “world features” has been removed and the phrase --- visual world features --- has been inserted. 

In Claim 19, line 5, the phrase “perform the steps of” has been removed. 
In Claim 19, line 6, the phrase “selecting or generating” has been removed and the phrase --- select or generate --- has been inserted. 
Claim 19, line 9, the phrase “generating and displaying” has been removed and the phrase --- generate and display --- has been inserted. 
In Claim 19, lines 18-19, the phrase “the height of an endpoint of the segment relative to a start point” has been removed and the phrase --- the height of the endpoint of each segment relative to the start point --- has been inserted. 
In Claim 19, line 24, the term “displaying” has been removed and the phrase --- display of --- has been inserted. 
In Claim 19, line 26, the term “synchronizing” has been removed and the term --- synchronize --- has been inserted. 
In Claim 19, line 28, the term “displaying” has been removed and the term --- display --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-13, 15-19, and 21-23, the prior art of record fails to disclose, teach or render obvious a method/apparatus for providing a training system having an interactive training environment of athletic activities performed on an exercise device with variable resistance level with all the structural components and functional limitations as detailed in claims 1 and 19. See attached PTO-892 for a list of pertinent prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784